                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                            NORTHERN DIVISION

LEAH BANKS                                                                        PLAINTIFF
#868043

V.                               No. 3:21-CV-18-LPR-JTR

KEITH BOWERS, Jail Administrator,
Craighead County Detention Center; and
CRAIGHEAD COUNTY DETENTION CENTER                                             DEFENDANTS


                                           ORDER

         On June 17, 2021, mail sent to Plaintiff Leah Banks (“Banks”) at her address

of record, the Craighead County Detention Facility, was returned as undeliverable,

with the notation “Not in Jail.” Doc. 8. Banks has not provided the Court with a

change of address. The Court has previously notified Banks of her obligation, under

Local Rule 5.5(c)(2), to maintain a valid mailing address with the Clerk of this Court.

Doc. 3 at 1.

         IT IS THEREFORE ORDERED THAT:

         1.    If Banks wishes to continue pursuing this lawsuit, she must, within

thirty (30) days of the date of this Order, file a notice of her current mailing address.1




     1
    If Banks has been released from incarceration, she will then be required to file an updated in
forma pauperis application or pay the $402 filing and administrative fee for this action.
      2.    If Banks does not timely and properly comply with this Order, this case

may be dismissed, without prejudice, pursuant to Local Rule 5.5(c)(2).

      SO ORDERED, this 21st day of June, 2021.


                                      ____________________________________
                                      UNITED STATES MAGISTRATE JUDGE




                                        2
